t c memo united_states tax_court bianca gross donor petitioner v commissioner of internal revenue respondent docket no filed date kathryn keneally and jeffrey m marks for petitioner gerard mackey for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined a deficiency in petitioner’s federal gift_tax of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the principal issue for decision is whether petitioner’s transfer of securities to a family limited_partnership constituted indirect gifts of a portion of those securities to the other members of the partnership findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time she filed the petition petitioner resided in the state of new york background petitioner a widow has two adult children diane gross marks and marian gross over the years petitioner an investor has bought and sold securities by she had acquired a sizable portfolio of publicly_traded_securities earlier following her husband’s death in she had begun to consider her own mortality and her desire to involve her daughters in managing what someday would become theirs ie her securities portfolio because she deemed one of her daughters extravagant she considered a_trust arrangement but she rejected that because her other daughter declined to serve as a trustee she settled on a family limited_partnership which she believed would encourage her daughters to work together and learn from her experience while preserving in her as sole general_partner control_over the partnership’s assets she had several discussions with her daughters about the partnership arrangement culminating in an agreement among petitioner and her daughters by date to form a limited_partnership she and her daughters agreed to the following -- each would contribute a small amount of cash to the partnership dollar_figure from petitioner and dollar_figure from each daughter and petitioner would contribute securities -- as the general_partner and majority owner petitioner would retain ultimate control_over management of the partnership including the authority to make decisions about sales purchases and other dispositions of the partnership’s assets and petitioner would have exclusive discretion concerning the timing and amounts of distributions to the partners -- the daughters would not be able to transfer their interests in the partnership without petitioner’s approval -- the daughters could not withdraw from the partnership nor were they entitled to a return of their capital contributions -- the daughters could not force a dissolution of the partnership -- each partner’s interest in the partnership would be based on the amount of her contribution of capital to the partnership dimar holdings l p on date petitioner caused a certificate of limited_partnership for dimar holdings l p the dimar certificate and dimar or the partnership respectively to be filed with the new york department of state she also caused notice of the formation of dimar as a limited_partnership to appear in new york newspapers and on date she caused an affidavit of publication to be filed with the new york department of state on date petitioner’s daughters each drew checks for dollar_figure to the order of dimar on date petitioner drew a check for dollar_figure to the order of dimar from the beginning of date through date petitioner transferred ownership of shares of stock from her name to dimar’s name the dimar securities the dimar securities were mostly if not all common shares of well-known publicly traded companies as the redesignated stock certificates were returned to her she recorded the transfers in a notebook titled dimar that she maintained to record various transactions with respect to dimar by mid-date petitioner had recorded dimar’s portfolio on a computer_program that tracked the performance of the portfolio on a continuous basis the fair_market_value of the portfolio on date was dollar_figure while the value of all of dimar’s assets on that date was dollar_figure the dollar_figure difference was due to the cash contributions from petitioner and her two daughters dimar filed a form_1065 u s partnership return of income for signed by petitioner as general_partner the return shows that dimar commenced business on date the deeds of gift petitioner and her daughters assembled for a family holiday either on or shortly before date at that meeting the december meeting petitioner and each of her daughters executed a document styled deed_of_gift among other things each such document provides that petitioner is transferring to the named daughter a 25-percent interest as a limited_partner in dimar the dimar partnership_agreement also at the december meeting petitioner and her daughters executed a document styled limited_partnership agreement of dimar holdings l p the dimar agreement among other things the dimar agreement provides that petitioner is the general_partner the daughters are limited partners the purposes of the partnership include managing the partnership’s investments in securities limited partners are restricted both in disposing of their partnership interests and in withdrawing capital from the partnership_distributions are at the discretion of the general_partner the powers of the partnership are to be exercised by or under the direction of the general_partner and except as specifically provided in the agreement or as required_by_law the limited partners are to take no part in the management of the business and affairs of the partnership the gift_tax_return petitioner filed a form_709 united_states gift and generation-skipping_transfer_tax return for the form_709 on which she reported date gifts of a 25-percent limited_partnership_interest in dimar to each of her daughters petitioner reported that the value of each of those gifts was dollar_figure a schedule attached to the form_709 contains information pertinent to the gifts it includes a list of the dimar securities under the heading securities contributed to partnership on it states that the market_value of those securities on date was dollar_figure it includes computations of the partners’ capital accounts showing initial contributions of dollar_figure dollar_figure and dollar_figure for petitioner and her daughters respectively it shows that petitioner’s capital_account was credited in the amount of dollar_figure because of her contribution of the dimar securities to the partnership and was then debited in the amount of dollar_figure because of her gifts dollar_figure each to her daughters whose capital accounts were credited because of the gifts in the amount of dollar_figure each the schedule also shows that the reported value of each gift results from applying an approximately 35-percent discount to a prediscount value of dollar_figure for each gift the 35-percent the pre-discount value of dollar_figure for each gift apparently is derived by applying dollar_figure percent to the reported fair_market_value of the dimar securities on date dollar_figure x dollar_figure discount is attributed to minority interest lack of control and lack of marketability the notice following an examination of the form_709 respondent issued the notice the notice explains that respondent’s adjustments giving rise to the deficiency in tax resulted from his determination that petitioner made indirect gifts to each of her daughters of securities when she contributed the dimar securities to dimar rather than direct gifts of 25-percent interests in dimar the notice claims that the value of each indirect gift was dollar_figure i introduction opinion we must determine whether petitioner made indirect gifts of securities to her daughters respondent’s theory of the case begins with his supposition that on date three events occurred petitioner and her daughters formed dimar a family limited_partnership each daughter acquired a 25-percent limited_partnership_interest in dimar and petitioner then contributed the dimar securities to the partnership with dollar_figure percent of the value of the contribution dollar_figure being credited to each daughters’ capital_account on that basis respondent concludes that petitioner made an indirect gift of dollar_figure worth of securities to each daughter taking account of petitioner’s and the daughters’ cash contributions of dollar_figure dollar_figure and dollar_figure respectively respondent continued petitioner’s theory of the case differs from respondent’s principally with respect to the timing of the key events she argues that dimar was formed on date the dimar securities were all contributed by date and the gifts which were of partnership interests occurred long enough thereafter on date that no indirect gift of securities can be supposed petitioner also relies on a stipulation that if the court finds that on date petitioner made direct gifts of limited_partnership interests to the daughters then taking into account applicable discounts the value of each gift was dollar_figure as petitioner reported on the form_709 we shall first describe the indirect gift theory we shall then discuss whether it has any application to the facts before us and resolve any remaining valuation questions ii indirect gifts sec_2501 imposes a tax on an individual’s transfer of property by gift during the year the tax is imposed on the value of the gifts made during the year see sec_2502 the value of a gift of property is the value thereof on the date of transfer sec_2512 the value of a gift of property is determined by the value of the property passing from the donor and not necessarily by the measure of enrichment resulting to the continued calculates the indirect gift to each daughter to be dollar_figure but in the notice he calculated the indirect gifts to be dollar_figure and he does not assert an increased deficiency donee from the transfer sec_25_2511-2 gift_tax regs where property is transferred for less than adequate_and_full_consideration in money or money’s worth hereafter simply adequate_consideration then the excess of the value of the property transferred over the consideration received is generally deemed a gift sec_2512 the gift_tax applies whether the gift is direct or indirect sec_2511 sec_25_2511-1 gift_tax regs illustrates an indirect gift made by a shareholder of a corporation to the other shareholders of the corporation the shareholder transfers property to the corporation for less than adequate_consideration the regulation concludes that generally such a transfer represents gifts by the shareholder to the other individual shareholders to the extent of their proportionate interests in the corporation similarly if a partner transfers property to a partnership for less than adequate_consideration the transfer generally will be treated as an indirect gift by the transferor to the other partners see eg 115_tc_376 affd 283_f3d_1258 11th cir indeed in affirming the tax_court the court_of_appeals said g ifts to a partnership like gifts to a corporation are deemed to be indirect gifts to the stakeholders ‘to the extent of their proportionate interests’ in the entity see sec_25_2511-1 gift_tax regs shepherd v commissioner f 3d pincite iii discussion a introduction whether petitioner made indirect gifts of securities to her daughters depends on whose version of events we accept did all of the relevant events occur on date as respondent claims or was dimar formed and funded a substantial time before as petitioner claims we begin by examining new york partnership law respondent’s position is that execution of a partnership_agreement is a condition_precedent to the formation of a limited_partnership under new york law and since the dimar agreement was not executed until date dimar did not come into existence until that date petitioner counters that dimar was properly formed as a limited_partnership on date when petitioner caused a certificate of limited_partnership for dimar to be filed with the new york department of state or alternatively if dimar did not qualify as a limited_partnership until date then it was a general_partnership under new york law as of date while the parties skirmish over the date or dates on which petitioner contributed the dimar securities to dimar we think that if petitioner is right that dimar was established on date she is also right that the securities were contributed by date because we think that she is right on both counts we conclude that petitioner did not make indirect gifts of securities to her daughters we also agree with petitioner’s valuation conclusion our reasons follow b formation of dimar introduction new york limited_partnerships formed after date are subject_to the revised limited_partnership act n y pship law secs through mckinney in pertinent part n y pship law sec certificate of limited_partnership provides a in order to form a limited_partnership the general partners shall execute a partnership_agreement and a certificate of limited_partnership shall be executed in accordance with section of this article the certificate shall be filed with the department of state in accordance with section of this article b a limited_partnership is formed at the time of the filing of the initial certificate of limited_partnership with the department of state or at any later time not to exceed sixty days from the date of filing specified in the certificate of limited_partnership the filing of the certificate shall in the absence of actual fraud be conclusive evidence of the formation of the limited_partnership as of the time of filing or effective date if later except in an action or special proceeding brought by the attorney_general additionally subsection c of n y pship law sec contains a publication requirement that must be satisfied within days after the filing of the certificate of limited_partnership discussion petitioner caused the dimar certificate to be filed with the new york department of state on date and neither party argues that the publication requirement found in n y pship law sec c is unsatisfied petitioner and her daughters did not however execute the dimar agreement until date as stated respondent argues that execution of a partnership_agreement is a condition_precedent to the formation of a limited_partnership pursuant to new york partnership law see n y pship law sec a he argues therefore that dimar did not come into existence until date petitioner argues that new york partnership law attaches no limitation to the time in which the partnership_agreement must be executed and she directs us to the language in n y pship law sec b providing that except in circumstances not applicable here the filing of the certificate shall be conclusive evidence of the formation of the limited_partnership as of the time of filing or effective date if later noting that the publication requirement found in n y pship law sec cannot be satisfied until after the certificate of limited_partnership is filed petitioner argues the act thus contemplates that a limited_partnership may be formed before all statutory formalities are completed continuing that the dimar certificate did not contain a delayed effective date petitioner respondent argues on brief that because the dimar agreement was signed more than days after the dimar certificate was filed see n y pship law sec b mckinney it is questionable whether dimar was validly formed under new york law the argument that dimar was not formed is inconsistent with the basis of respondent’s adjustment in the notice that petitioner made an indirect gift to her daughters when she contributed the dimar securities to the partnership nor has respondent pled an alternative basis for the deficiency he determined we do not further consider the argument that dimar was not validly formed argues that dimar was formed on date the date the certificate was filed neither party makes a compelling argument for their interpretation of new york partnership law and we have found no persuasive authority on our own since we agree with petitioner that were we to conclude that the dimar agreement was not timely executed so as to constitute dimar a limited_partnership on date we must consider whether new york law would deem petitioner and her daughters to have formed a general_partnership on that date we shall proceed to that consideration under new york law when parties seeking to form a limited_partnership do not satisfy the requirements necessary to form a limited_partnership they may be deemed to have formed a general_partnership if their conduct indicates that they have agreed whether orally and whether expressly or impliedly on all the essential terms and conditions of their partnership arrangement 527_f2d_445 n 2d cir 917_fsupp_969 e d n y we agree with petitioner that the record contains sufficient evidence for us to conclude that at the time petitioner caused the dimar certificate to be filed on date she and her daughters had agreed to form a partnership essentially on the terms set forth in the dimar agreement petitioner and her daughters gave uncontradicted testimony that they had agreed upon the essential terms and conditions of their partnership arrangement just before the filing of the dimar certificate we have set forth those terms and conditions in our findings_of_fact and they are consistent with the terms and conditions of the dimar agreement the daughters made their dollar_figure cash contributions on date and petitioner began contributing securities to the partnership no later than date and made her dollar_figure cash contribution on date she contributed the bulk of the dimar securities to the partnership by the end of date petitioner kept a record of her contributions in a notebook titled dimar and she kept computer records of the performance of the dimar portfolio petitioner signed an income_tax return for dimar on date reporting that dimar commenced business on date together petitioner’s and her daughters’ testimony and their conduct indicate to us that on date they agreed to all the essential terms of their partnership arrangement and we so find if they failed to satisfy the requirements necessary to form a limited_partnership we deem them to have formed a general_partnership on that date and on those terms conclusion dimar was formed as a partnership on date c contribution of the dimar securities we have found that from the beginning of date through date petitioner transferred the dimar securities from her name to dimar’s name respondent can have no quarrel with that finding since it is based on a stipulation nevertheless respondent argues that since dimar was not formed until date petitioner could not have contributed the securities to an entity that did not yet exist respondent buttresses his argument by pointing out that a schedule attached to the form_709 includes a list of dimar securities under the heading securities contributed to the partnership on petitioner relies on the argument that dimar was formed on date whether as a limited or general_partnership and the schedule in question was included with the form_709 solely in support of the valuation of the partners’ capital accounts on date petitioner argues that the schedule was clearly intended to be a list of the securities all contributed by petitioner before date held by dimar on that date and was not intended to show that the securities had in fact been contributed on that date considering the form_709 as a whole petitioner is convincing as to the purpose of the schedule and we have already concluded that dimar was formed on date we conclude that petitioner contributed the dimar securities to dimar during a period commencing in early date and ending on date in further support of his claim that the dimar securities were not contributed to the partnership until date respondent points out that a schedule attached to the form_709 filed by petitioner shows that as of date petitioner’s capital_account reflected the full value of the dimar securities notwithstanding that the partnership had enjoyed dollar_figure of net appreciation in its portfolio that should in part have been reflected in the values of the daughters’ capital accounts petitioner responds that after petitioner’s contribution of the dimar securities and before she made gifts of limited_partnership interests to the daughters the daughters’ combined interest in the appreciation was slight less than percent and the failure to allocate the appreciation may be ignored we agree d indirect gift sec_1 introduction respondent argues that petitioner made indirect gifts to her daughters because she contributed the dimar securities to dimar for inadequate consideration she received inadequate consideration respondent argues because proportionate to her interest in the partnership only dollar_figure percent of the value of the securities was credited to her capital_account she made indirect gifts to her daughters respondent continues because proportionate to their interests in the partnership the remaining value of the securities was credited to their capital accounts dollar_figure percent apiece respondent assumes that petitioner’s transfer of interests in dimar to her daughters either preceded her contribution of the dimar securities to dimar or should be deemed to have preceded that contribution under the step_transaction_doctrine petitioner argues that she made no indirect gift of any portion of the dimar securities to her daughters since percent of the value of the dimar securities was credited to her capital_account well in advance of her gifts of interests in dimar to her daughters and no grounds exist to reorder those steps under the step_transaction_doctrine indirect gifts in fact in 116_tc_121 the decedent had formed two family limited_partnerships with his children and had contributed assets to the partnerships in exchange for substantially_all of the limited_partnership interests in the partnerships his contributions were credited to his capital accounts on the day the partnerships were formed petitioner gave to his children substantially_all of his interests in the partnerships the decedent reported the gifts for federal gift_tax purposes discounting the values of the gifts substantially on account of lack of marketability and for other reasons in the case before us the estate_tax case the commissioner argued that the sizable discounts applied to the gifts indicated that the decedent had made taxable_gifts upon contributing his property to the partnerships the gifts being equal in value to the difference between the value of the property contributed and the value of the limited_partnership interests received we found that the contributions of property were properly reflected in the capital accounts of the decedent and the value of the other partners’ interests was not enhanced by the decedent’s contributions id pincite therefore we held the contributions did not constitute taxable_gifts id in shepherd v commissioner t c pincite the taxpayer transferred real_property and stock to a newly formed family_partnership in which he was a 50-percent owner and his two sons were each 25-percent owners rather than allocating contributions to the capital_account of the contributing_partner the partnership_agreement provided that any contributions would be allocated pro_rata to the capital accounts of each partner according to ownership because the contributions were reflected partially in the capital accounts of the noncontributing partners the value of the noncontributing partners’ interests was enhanced by the contributions of the taxpayer therefore we held the transfers to the partnership were indirect gifts by the taxpayer to his sons of undivided 25-percent interests in the real_property and stock id pincite we have concluded supra in section iii b and c of this report that dimar was formed as a partnership on date and that petitioner transferred the dimar securities to dimar during a period commencing in early date and ending on date petitioner testified and her daughters confirmed that as she contributed the dimar securities to dimar her percentage interest in the partnership increased and theirs decreased a schedule attached to the form_709 shows that petitioner’s capital_account was increased because of her contribution of the dimar securities to the partnership and was then decreased because of her gifts to her daughters whose capital accounts were increased on account thereof the parties agree that petitioner made gifts to her daughters on date the contributions of property in the case at hand are similar in form to the contributions in estate of jones and are distinguishable in form from the gifts in shepherd petitioner made a series of contributions of securities to dimar and received increasing partnership interests in return all of the contributions were reflected in her capital_account and the value of her daughters’ capital accounts was not enhanced because of her contributions after she contributed the dimar securities to the partnership she made gifts of interests in the partnership to her daughters before concluding that form and substance agree however we shall consider respondent’s step transaction argument indirect gifts under the step_transaction_doctrine the step_transaction_doctrine embodies substance over form principles it treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused toward a particular result where an interrelated series of steps are taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole holman v commissioner t c __ __ slip op pincite citations and quotation marks omitted holman is a family limited_partnership case in which the taxpayers made the first of a series of gifts of limited_partnership interests days after forming and funding the partnership with shares of a publicly traded company id at __ slip op pincite we described the commissioner’s argument with respect to that gift as being that the taxpayers’ formation and funding of the partnership should be treated as occurring simultaneously with the gift since the events were interdependent and the separation in time between the first two steps formation and funding and the third the gift served no purpose other than to avoid making an indirect gift under sec_25_2511-1 gift_tax regs id at __ slip op pincite without intending to draw any bright lines we rejected the commissioner’s argument because of our conclusion that the taxpayers bore a real economic risk of a change in value of the partnership for the days that separated their transfer of the shares to the partnership and the gift id at __ slip op pincite we concluded w e shall not disregard the passage of time and treat the formation and funding of the partnership and the subsequent gifts as occurring simultaneously under the step_transaction_doctrine id at __ slip op pincite we reach the same result here where days passed between petitioner’s conclusion of her transfer of the dimar securities to the partnership and her gifts of interests in the partnership to her daughters and the dimar securities were mostly if not all common shares of well-known companies the step_transaction_doctrine does not cause us to change the actual order of the transactions before us and conclude that petitioner made indirect gifts of dollar_figure percent of the value of the dimar we caution however in terms similar to those as we used in holman v commissioner t c n slip op pincite the real economic risk of a change in value arises from the nature of the dimar securities as heavily traded relatively volatile common stocks we might view the impact of a 11-day hiatus differently in the case of another type of investment eg a preferred_stock or a long-term government bond securities to each of her daughters the form of the transactions here in question accords with their substance conclusion on date petitioner made gifts of interests in dimar to her daughters and did not make indirect gifts of portions of the dimar securities that she had contributed to the partnership we have deemed that if petitioner and her daughters failed to satisfy the requirements necessary to form a limited_partnership they formed a general_partnership on date sec iii b of this report supra respondent’s position is that dimar came into existence as a limited_partnership when petitioner and her daughters signed the dimar agreement on date the parties have not explored the tax consequences of the dimar agreement being effective to convert dimar from a general to a limited_partnership sec_708 provides the circumstances under which a partnership will be considered as terminated if dimar were considered as terminated as a general_partnership before being reconstituted under the dimar agreement as a limited_partnership then respondent might argue that petitioner received the dimar securities from the terminated general_partnership before contributing them to the reconstituted limited_partnership while at the same time making gifts of limited_partnership interests to her daughters see 433_f3d_1044 8th cir relying on the step_transaction_doctrine in affirming the tax court’s finding that taxpayers made indirect gifts of shares of stock to partners in family limited_partnerships since transfers of securities to partnerships and gifts of partnership interests were integrated and simultaneous transactions affg tcmemo_2004_160 respondent has perhaps not made that argument because he has ruled that generally a partnership does not terminate upon its conversion from a general to a limited_partnership revrul_84_52 1984_1_cb_157 see also revrul_95_37 1995_1_cb_130 treating the conversion of an interest in a domestic_partnership into an interest in a domestic l l c that is classified as a partnership as a partnership to partnership conversion e valuation the parties have stipulated that if petitioner is found by the court to have made gifts of limited_partnership interests in dimar to her daughters on date then petitioner was correct in reporting the value of each of those gifts as dollar_figure on the form_709 we have found only that on date petitioner made gifts of interests not necessarily limited_partnership interests in dimar to her daughters petitioner’s expert witness gave uncontradicted testimony that if dimar were a general rather than a limited_partnership and petitioner and her daughters had agreed that the daughters would be subject_to the same limitations as set forth in the dimar agreement viz neither daughter could dispose_of all or any portion of her interest in the partnership neither would have the right to withdraw either her capital or participation in the partnership or to receive distributions from the partnership and neither would have control of management or the business and affairs of the partnership then the fair_market_value of a 25-percent interest in the partnership received by each of the daughters would be worth the same as a 25-percent limited_partnership_interest in a limited_partnership governed by the dimar agreement he pegged that value as dollar_figure petitioner states however that she is not claiming a value for the gifts any less than the value dollar_figure reported on the form_709 we have found that by the time petitioner caused the dimar certificate to be filed on date she and her daughters had agreed to form a partnership essentially on the terms set forth in the dimar agreement on the basis of petitioner’s expert witness’s uncontradicted testimony we find that if on date dimar was a general_partnership the fair_market_value of the interest in the partnership that petitioner gave to each of her daughters was dollar_figure iv conclusion to reflect the foregoing decision will be entered for petitioner
